Beasley, Judge,
concurring specially.
With respect to Division 1 of the majority opinion, appellant condemnor argues that the overruling of its motion in limine resulted in the admission of “testimony pertaining to the median and its impact on [appellee’s] access,” as a basis for consequential damages to condemnee’s remainder. This court rules that the trial court did not overrule the motion so that, in effect, appellant did not preserve its objection to the admission of that evidence because it did not object when it was offered during the trial.
The court clearly overruled the motion; it said it did, thus making way for the evidence to be introduced. In fact, the movant expressly addressed the need for a ruling prior to trial. Although the court can refuse to decide admissibility before trial, if it decides to rule, as it did here, the ruling “ ‘ “controls the subsequent course of action, unless modified at trial to prevent manifest injustice.” ’ Harley-Davidson Motor Co. v. Daniel, 244 Ga. 284, 285-6 (260 SE2d 20) (1979).” State v. Johnston, 249 Ga. 413, 415 (3) (291 SE2d 543) (1982).
The court did not do what the trial court did in Morris v. Southern Bell Tel. &c. Co., 180 Ga. App. 145 (1) (348 SE2d 573) (1986). There it did not deny the motion but rather refused to rule on it and stated that the movant would have to object as the evidence was offered. That manifestly puts the burden on the objector to raise the point in the context of the trial. The same clarity is evidenced in Rich v. State, 254 Ga. 11, 14 (1) (325 SE2d 761) (1985). The court declined to rule and instructed that admissibility would be decided during the course of the trial. This is in keeping with what is said in Johnston, supra at 415: “The trial court has an absolute right to refuse to decide the admissibility of evidence, . . . prior to trial.” In Pirkle v. Hawley, 199 Ga. App. 371, 377 (10) (405 SE2d 71) (1991), the court did not rule on the motion but instead reserved ruling on admissibility and instructed movant to raise his objections at the time the evidence was solicited. Similarly in Hicks v. State, 175 Ga. App. 243 (1) (333 SE2d 113) (1985), the court reserved ruling on admissibility and informed counsel that each issue would be dealt with as it arose.
The court in this case did not refuse to decide; it decided ad*74versely to appellant, and the question of the admissibility of the evidence has been preserved for review. As in Harley-Davidson, supra at 286 (1), “[t]he trial court has been apprised of the possible error in admitting the evidence and has made its ruling, and the record has been perfected for appeal purposes.”
Decided July 1, 1992
Reconsideration denied July 21, 1992
Awtrey & Parker, Dana L. Jacket, Linda W. Brunt, for appellant.
Moore & Rogers, John H. Moore, Sara J. Murphree, for appellee.
In this case, the trial court’s adding to its ruling the statement “And I’ll take another look at it if the evidence is offered” is ambiguous at best. It could put the movant on notice that the court would be willing to reconsider its ruling and modify it if movant still objects when the subject is broached in the course of the trial. Or it could mean that the court intends to reconsider its ruling at that crucial time, without any further action on movant’s part because the court is already aware of the objection. In either event the overruling of the motion has occurred and, just as in Johnston, appellant is due our review of the admissibility of the evidence.
Since the appellant’s own expert testified regarding loss of rents as consequential damages, the denial of the motion in limine and the admission of the evidence sought to be excluded were not reversible error.